Citation Nr: 1609893	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased rating for gouty arthritis based on its constitutional effects, currently rated noncompensable

Entitlement to a rating in excess of 20 percent for gouty arthritis of the left shoulder is denied.

Entitlement to a rating in excess of; 10 percent for gouty arthritis of the left elbow is denied.

Entitlement to a rating in excess of 10 percent for gouty arthritis of the right elbow is denied.

Entitlement to a rating in excess of 10 percent for gouty arthritis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for gouty arthritis of the right knee is denied.

Entitlement to a compensable rating for gouty arthritis of the left foot.

Entitlement to a compensable rating for gouty arthritis of the right foot.

Entitlement to a compensable rating for gouty arthritis of the left and right hands.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for gout affecting the enumerated individual joints.  

The Board notes that although the RO's December 2013 rating indicated that this was an initial grant for service connection for gout shown to affect multiple joints, service connection for gout as a general systemic condition was originally granted in a September 1988 rating decision which assigned a noncompensable rating.  At the time of this decision, the individual joints now affected by gout were not service connected.  Constitutional manifestations of the gout were also considered in the December 2013 rating decision on appeal, but were found to not warrant a compensable rating.  




FINDINGS OF FACT

1.  The Veteran's gouty arthritis is characterized by constitutional manifestations of active process, with associated incapacitating episodes at least 4 times a year, lasting up to 2 weeks, and at least 2 to 4 episodes per year described as totally incapacitating, as well as anemia and weight loss; however such manifestations are not totally incapacitating. 
 
2.  The Veteran is right handed.  

3.  The Veteran's gouty arthritis multiple joint involvement includes left shoulder manifestations that even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, are not manifested not manifested by motion limited to 25 degrees from the side, or favorable/unfavorable ankylosis.  Thus his left shoulder gout manifestations are not shown to warrant a rating in excess of the 20 percent rating currently in effect.  

4.  The Veteran's gouty arthritis multiple joint involvement includes left knee and right knee manifestations that even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, are not manifested by motion limited to 30 degrees from flexion, 10 degrees extension or favorable/unfavorable ankylosis.  Thus his bilateral knee gout manifestations are not shown to warrant a rating in excess of the 10 percent rating currently in effect per knee.  

5.  The Veteran's gouty arthritis multiple joint involvement includes left elbow and right elbow manifestations that even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, are not manifested by limitation of extension to at least 75 degrees, limitation of flexion to at least 90 degrees, limitation of flexion to 100 degrees with limitation of extension to 45 degrees, pronation lost beyond the last quarter of the arc or favorable/unfavorable ankylosis.  Thus his bilateral elbow gout manifestations are not shown to warrant a rating in excess of the 10 percent rating currently in effect per elbow.  

6.  The Veteran's gouty arthritis multiple joint involvement includes left and right foot is manifested by objective evidence of painful motion but not by foot disability that is at least moderate.  

7.  The Veteran's gouty arthritis multiple joint involvement includes left hand and right hand manifestations that even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, are not manifested by limitation of motion of the index or long finger of either hand or ankylosis of any fingers; the only finger of either hand with limited motion is noted to be the right little finger with a gap of less than 1 inch.  Thus his bilateral hand gout manifestations are not shown to warrant a compensable rating currently in effect per hand.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for active constitutional manifestations of gout are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017.  (2015)

2.  The criteria for a rating in excess of 20 percent disabling have not been met for manifestations of gout with joint involvement of the left shoulder. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5201 (2015).

3.  The criteria for a rating in excess of 10 percent disabling have not been met for manifestations of gout with joint involvement of the left knee. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5260, 5261 (2015).

4.  The criteria for a rating in excess of 10 percent disabling have not been met for manifestations of gout with joint involvement of the right knee. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5260, 5261 (2015).

5.  The criteria for a rating in excess of 10 percent disabling have not been met for manifestations of gout with joint involvement of the left elbow. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5206, 5213. (2015).


6.  The criteria for a rating in excess of 10 percent disabling have not been met for manifestations of gout with joint involvement of the right elbow. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5206, 5213. (2015).

7.  The criteria for a 10 percent rating for gout of the left foot are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5284. (2015).

8.  The criteria for a 10 percent rating for gout of the right foot are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5284. (2015).

9.  The criteria for a compensable rating have not been met for manifestations of gout with joint involvement of the left hand. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5216-5226, 5228, 5229, 5230. (2015).

10.  The criteria for a compensable rating have not been met for manifestations of gout with joint involvement of the right hand. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017, 5216-5226, 5228, 5229, 5230. (2015).

11.  The combined rating of the multiple joint manifestations of gout with involvement of the left shoulder, bilateral elbows, bilateral knees, bilateral feet and bilateral hands is 60 percent disabling, thus rating on the basis of constitutional manifestations of active disease would not result in a higher rating.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, DC Diagnostic Codes 5002, 5017. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter was sent prior to the December 2013 rating decision that advised the Veteran of the evidence and information necessary to substantiate both a claim for service connection and for an increased rating, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Although undated, the Veteran returned a section§ 5103 response form in July 2013 confirming receipt of the VCAA notice.  For the issue surrounding the initial evaluation of the joint manifestations of the gout, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  Additionally, he was afforded VA examinations in November 2013 to address the severity of his gout disorder and affected joints, the reports of which are responsive to the rating criteria and therefore adequate for rating purposes.   

Thus, the Board finds that VA has fully satisfied the duty to assist, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.

 When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Gout is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under this diagnostic code, gout is rated under the criteria for evaluating rheumatoid arthritis under Diagnostic Code 5002.  Under Code 5002, a 20 percent evaluation is warranted for active rheumatoid arthritis where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is warranted for active rheumatoid arthritis for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation applies for active rheumatoid arthritis where the evidence demonstrates symptomatology less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  Finally, a 100 percent evaluation is warranted for active rheumatoid arthritis for constitutional manifestations associated with active joint involvement, totally incapacitating. 38 C.F.R. § 4.71a, Diagnostic Code 5002. 

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  A note to Diagnostic Code 5002 states that ratings for an active process will not be combined with ratings for chronic residuals.  Instead, the higher of the two evaluations should be assigned.

Analysis

The Veteran is currently in receipt of separate ratings for gout based on limitation of motion in each of the following joints: Left shoulder 20 percent (Diagnostic Code 5017-5201 non-dominant joint); left elbow 10 percent (Diagnostic Code 5017-5206, non-dominant joint); right elbow 10 percent (Diagnostic Code 5017-5206 dominant joint) left hand 0 percent(Diagnostic Code 5017-5284 non-dominant joint); right hand 0 percent (Diagnostic Code 5017-5260 dominant joint); left knee 10 percent (Diagnostic Code 5017-5260), right knee 10 percent (Diagnostic Code 5017-5260), left foot/great toe 0 percent (Diagnostic Code 5284), and right foot/great toe 0 percent (Diagnostic Code 5284).  The combined rating for all the joint manifestations is 50 percent.  Constitutional manifestations of the gout were also considered in the December 2013 rating decision, but were found to not warrant a compensable rating.  Thus the Board shall first consider whether a higher rating may be warranted under the constitutional manifestations, which may not be combined with the separate joint manifestations. 

Constitutional Manifestations of Active Disease

In order for the Veteran to be afforded a higher rating than the current combined rating of 50 percent disabling for the multiple joint manifestations, his symptoms must be less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  Finally, a 100 percent evaluation is warranted for active rheumatoid arthritis for constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.   

The Veteran received medical treatment various times during the appeal period for gout symptoms including in January 2012 when he was treated for a swollen left hand with a history of gout attack on and off for one week, and diagnosed with hand pain.  In June 2012 he was seen in the ER for gout pain to his right ankle with difficulty walking exacerbating the pain.  Examination revealed him to have swelling and minimal on the right ankle.  In February 2013 he was seen at the hospital for right hand pain under possible gout attack, with the hand noted to be painful on palpation and on range of motion.  He was assessed with probable gout.  In November 2013 he was hospitalized for a gout flare-up affecting his left foot, with it noted to be red and tender to the touch.  He was diagnosed with gout, unspecified and pain in his limb.  

A July 2013 lay statement from the Veteran's wife described him as having bouts of gout attacks where he would not get out of bed for as long as a week with pain in his feet from gout.  The last attack he was unable to get out of bed due to unbearable pain in his feet and she had to call 911 to get him transported.  

In November 2013 the Veteran underwent a VA examination for gout.  His gout required continuous medication and was noted to cause weight loss and anemia which caused impairment of health and limited motion.  The constitutional manifestations resulted in incapacitating exacerbations 4 or more weeks per year, with the most recent episode of 2 weeks duration on November 1, 2013.  He had totally incapacitating episodes between 2 and 4 weeks per year.  His impairment on his ability to work included difficulty holding and carrying objects during flare-ups, difficulty running, squatting and walking long distances during flare-ups.  Labs done in conjunction with this examination included high readings for uric acid and white blood count, and absolute neutrophils.  

The Veteran submitted records of leave statements from his employment throughout 2015, with the leave he marked as being used for gout attacks.  This included 16 hours of leave taken from May 4 through May 17; July 12 through July 25; and from August 24 through September 6.  He took 17 hours leave from April 19 through May 2 and from October 5 through October 18.  He took 24 hours leave from March 22 to April 4 and from September 22 to October 5.  He took 32 hours leave from January 25 to February 7; May 31 to June 13 and June 29 to July 12.  Finally he took 40 hours leave from March 23 to April 5 and from June 15 to June 28.  

Having reviewed the evidence the Board finds that with application of reasonable doubt, a 60 percent rating is warranted for constitutional manifestations of gout.  He is shown to have had episodes of hospital treatment for various episodes of flare-ups of gout.  Most significantly, the November 2013 VA examination documents that the Veteran has incapacitating episodes at least 4 times a year, lasting up to 2 weeks, and at least 2 to 4 episodes per year described as totally incapacitating.  The frequency of such episodes described in this examination is supported by lay evidence including his wife's lay statement and the work absences reported in his timesheets from 2015.  

In addition to the above described incapacitating episodes, he is described by the November 2013 VA examination as having weight loss and anemia.  Thus the Board finds that the evidence more closely resembles the criteria for a 60 percent evaluation for constitutional manifestations of gout under Diagnostic Code 5002.  38 C.F.R. § 4.7.  

Accordingly a 60 percent rating is warranted would be warranted for the constitutional manifestations of gout.  However the evidence does not reveal the veteran to have total incapacitation from the constitutional manifestations of gout.  The VA examiner found total incapacitation during attacks; the Veteran is fully employed and is reportedly able to move about even during attacks.  This record does not show symptoms approximating total incapacity.  

The 60 percent rating is the same as the combined 60 percent rating for the individual joint manifestations after the grants of 10 percent ratings for gout of the feet.  Diagnostic Code 5002 does not permit the active process to be combined with the ratings for chronic residual joint manifestations.


Chronic residuals--Joint Manifestations

Musculoskeletal disabilities rated on limitation of motion require adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, in general, DeLuca v. Brown, 8 Vet. App. 202   (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The rating code provides that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable. Id.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.

A noncompensable rating may be assigned under any Diagnostic Code where there is no noncompensable rating and the criteria for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Board shall now consider whether the individual joint manifestations warrant higher ratings than currently evaluated, and if so, whether the combined rating for all manifestations exceeds the 60 percent rating currently in effect for the active constitutional manifestations. 

Gout Manifestations of Left Shoulder

The portion of the Veteran's November 2013 VA examination which evaluated shoulder symptoms from the diagnosed gouty arthritis of the left shoulder joint noted the Veteran to be right handed.  The examination disclosed symptoms of shoulder pain with impact from flare-ups being swelling and pain.  His left shoulder range of motion had 105 degrees flexion and abduction with pain at the ends of motion.  After 3 repetitions his motion went down to 90 degrees flexion and abduction with pain on movement noted as well as the additional loss of motion.  He had no pain on palpation or symptoms of guarding.  He had no ankylosis.  All tests for rotator cuff conditions or other instability problems involving the shoulder region were negative.  He had no other significant findings except for X-ray evidence of arthritis.  

The functional impact on work was difficulty holding and carrying objects.  The examiner commented that his left shoulder external rotation ended at 90 degrees and there was no evidence of painful motion.  There were contributing factors of pain, weakness, fatigability and/or incoordination and additional limitation of shoulder function described as pain and additional motion loss during flare-ups or on repeated use over time.  However the examiner was unable to provide the degree of additional range of motion loss because the Veteran stated that the additional range of motion loss varied and attempting to estimate the degree of such loss would be resorting to mere speculation.  

The gout in his left shoulder joint is rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5017-5201.

Since the rating issues involve the left shoulder, the Board notes at this point that the normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal 
 rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, a higher 30 percent evaluation is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Under Diagnostic Code 5200, a 30 percent evaluation is warranted for unfavorable ankylosis of the minor scapulohumeral articulation, abduction limited to 25 degrees from the side.  Under Diagnostic Code 5202, a 40 percent evaluation is warranted for fibrous union of the minor humerus. 

Having reviewed the evidence, the Board finds that even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's gouty arthritis of the left shoulder is not manifested by motion limited to 25 degrees from the side, or favorable/unfavorable ankylosis.  Thus his left shoulder gout manifestations are not shown to warrant a rating in excess of the 20 percent rating currently in effect.  

Gout of the Knees

The portion of the Veteran's November 2013 VA examination which evaluated symptoms from the diagnosed gout of the bilateral knees with patellar and tibial spurs, noted flare-ups with limited motion and an inability to bend both knees completely.  The range of motion of his right knee was 0 to 100 degrees with pain at 100 degrees and no change in range after repetitive use.  The range of motion of his left knee was 0 to 90 degrees with pain at 100 degrees and no change in range after repetitive use.  His functional losses for both knees were less movement than normal with pain on movement and palpation.  He had 5/5 muscle strength bilaterally and all joint and tendon stability tests were normal.  He had no additional conditions or other physical findings.  X-ray showed vascular calcifications and patellar/tibial spurs but no actual arthritis in both knees.  The functional impact was difficulty running, squatting and walking for long during flare-ups.  The examiner noted contributing factors of pain, weakness and/or incoordination as well as the additional limitation of the functional ability of the elbow joint during flare-ups or repeated use over time.  However the examiner was unable to provide the degree of additional range of motion loss because the Veteran stated that the additional range of motion loss varies and attempting to estimate the degree of such loss would be resorting to mere speculation.  

The Veteran's gout manifestations affecting his bilateral knees are currently rated 10 percent disabling for each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5260.  The Board shall also consider other potentially pertinent Diagnostic Codes.  

Since the rating issues involve the knees, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2015). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating. Leg flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating. Leg extension limited to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under DC 5256, a minimum 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. 38 C.F.R. § 4.71a, DC 5256 (2015).  Higher ratings are assigned for more severe ankylosis.  

The evidence does not reflect that a rating in excess of 10 percent disabling is warranted for the right knee where on the November 2013 VA examination, flexion was measured at 100 degrees and left knee where flexion was measured at 90 degrees with pain at these degrees.  The 10 percent per knee currently in effect is noted to have been assigned with consideration of the pain causing additional limitation per 38 C.F.R. §§  4.40, 4.45; otherwise these motions are not shown to even meet the criteria for a compensable rating under Diagnostic Code 5260.  

The Board also notes that even with consideration of VAOPGCPREC 9-2004 (Sept. 17, 2004), higher ratings than 10 percent are not warranted for either knee.  Of note each knee had fully normal 0 percent extension, which was painless and unchanged by repetitive motion.  Thus a compensable rating is not met for limited extension of either knee under Diagnostic Code 5261 and combining the ratings for flexion and extension would not serve to warrant an increased rating in either knee.  Additionally there is no evidence of ankylosis of either knee, thus higher ratings are not warranted under Diagnostic Code 5256 for either knee. 

Separate ratings may be assigned for instability of the knee under VAOPGCPREC 23-97 (July 1, 1997).  However stability tests of both knees were completely normal at the November 2013 VA examination; and there is no other evidence of instability.

Even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's gouty arthritis of the bilateral knees is not manifested by motion limited to 30 degrees from flexion, 10 degrees extension or favorable/unfavorable ankylosis.  Thus his bilateral knee gout manifestations are not shown to warrant a rating in excess of the 10 percent rating currently in effect per knee.  


Gout of the Elbows 

The portion of the Veteran's November 2013 VA examination which evaluated symptoms from the diagnosed gout of the bilateral elbows noted flare-ups with an impact of limited motion of both elbows, with a range of motion of 0-140 in bilateral elbows without painful motion.  This was unchanged after 3 repetitions, with no additional functional or motion loss after repetitive use.  He also had no localized tenderness or pain on palpation of either elbow or forearm.  There was no ankylosis of either elbow.  His muscle strength was 5/5 bilaterally.  No other additional findings were noted other than a posterior olecranon spur and tendon calcification of the right elbow.  The functional impact on work was difficulty holding and carrying things during flare-ups.  The examiner further remarked that the left and right forearm supination ended at 85 degrees and pronation ended at 80 degrees.  There was no change in the motion of either arm post repetitive testing.  

The examiner noted contributing factors of pain, weakness and/or incoordination as well as the additional limitation of the functional ability of the elbow joint during flare-ups or repeated use over time.  However the examiner was unable to provide the degree of additional range of motion loss because the Veteran stated that the additional range of motion loss varies and attempting to estimate the degree of such loss would be resorting to mere speculation.  

The Veteran appeals for a rating in excess of 10 percent disabling per elbow for gout manifestations affecting each elbow.  His right elbow was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5213 and left elbow under Diagnostic Code 5017-5206. 

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees. 38 C.F.R. § 4.71 Plate I.

Under DC 5206, limitation of flexion of either major or minor forearm to 90 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5213, limitation of supination to 30 degrees or less warrants a 10 percent rating, and pronation lost beyond the last quarter of the arc, where the hand does not approach full pronation, warrants a 20 percent rating, for either major or minor arm. 38 C.F.R. § 4.71a, DC 5213.

Other potentially applicable Diagnostic Codes include DC 5207, where limitation of extension of either major or minor forearm to 75 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5207.  Additionally a 20 percent rating under Diagnostic Code 5208 for combined flexion limited to 100 degrees and extension limited to 45 degrees.  A higher rating may also be obtained for ankylosis under Diagnostic Code 5205 where a 40 percent rating is assigned for favorable ankylosis of the major arm and a 30 percent rating is assigned for favorable ankylosis of the minor arm.  

Having reviewed the evidence, the Board finds that even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's gouty arthritis of the bilateral elbows is not manifested by motion limited to 90 degrees flexion, 75 degrees extension, 30 degrees supination or pronation lost beyond the last quarter of the arc.  Nor was there combined flexion limited to 100 degrees and extension limited to 45 degrees.  Nor is there favorable/unfavorable ankylosis of either elbow.  Thus his bilateral elbow gout manifestations are not shown to warrant a rating in excess of the 10 percent rating currently in effect per elbow.  

Gout of the Feet 

The portion of the Veteran's November 2013 VA examination which evaluated symptoms from the diagnosed gout of the bilateral feet with metatarsophalangeal (MTP) and big toe degenerative joint disease (DJD) noted that X-rays confirmed arthritis in multiple joints of both feet as well as vascular calcifications and osteopenia.  He also had a right foot calcaneal spur.  He reported the condition began with swelling and pain in the joints dating back to 1967.  

There were no other conditions of the feet such as Morton's Neuroma, hammer toes, hallux valgus or rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsals bones, bilateral weak foot or other foot injuries.  He used no assistive devices.  The impact on his ability to work was difficulty running, squatting and walking during flare-ups.  In the remarks portion of the examination, severe swelling, redness and tenderness of the left foot were noted, but his gait was noted to be normal.

The gout manifestations of the bilateral feet/great toe have been noncompensably rated as "foot injuries, other" under Diagnostic Code 5017-5284.  Under Diagnostic Code 5284, a 10 percent evaluation is assigned for a moderate disability of the foot, and a 20 percent evaluation is warranted for a moderately severe disability of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  A 30 percent evaluation is contemplated for a severe disability of the foot. Id.  In order to warrant a 10 percent rating under Diagnostic Code 5284, the great toe disabilities must be moderate.  

The findings from the November 2013 VA examination do not reflect evidence of even a moderate foot disability.  While he is noted to have had periods where he sought medical treatment for gout flare-ups involving his feet in June 2012 and November 2013, again these flare-ups are not shown to reflect moderate foot disabilities.

VA policy; however, is to provide at least the minimum compensable rating for joints affected by actual painful motion.  38 C.F.R. § 4.59.  Diagnostic Code 5284 may encompass limitation of motion.  

No other Diagnostic Codes are shown to be applicable as the Veteran is not shown to have any other foot conditions covered by the other Diagnostic Codes or limitation of motion.  VAOPGCPREC 9-98 (1998).  The VA examiner noted that there was limitation of motion of the great toes.  The examiner also noted pain with or without joint movement in the foot/toes.  These findings support a finding that there is actually painful motion in the toes.  Hence, separate 10 percent ratings are warranted for gout of each foot in accordance with Diagnostic Code 5284.

Gout of the Hands

The November 2013 VA gout examination noted the Veteran reported swelling in his fingers and wrists with pain and limited motion including in his fingers of his bilateral hands.  His range of motion included limited motion in his right little finger and a gap of less than 1 inch for the right little finger only.  He had no painful motion in any fingers of either hand.  He had no limited extension or evidence of painful motion for the index or long fingers.  After 3 repetitions he had additional limitation but the gap was still less than 1 inch for the right little finger, with no other limited motion in any other finger.  He only had painful movement for the right little finger.  He had no pain on palpation and his grip was 5/5 strength bilaterally.  He had no ankylosis of the thumb or any fingers and no other pertinent physical findings.  He used no assistive devices and had no diminished function to such extent that an amputation with prosthesis would equally serve him.  X-ray confirmed arthritis in multiple joints in both hands.  His functional impact was difficulty holding and carrying objects during flares.  

Regarding additional limitation during flares he had pain and decreased range of motion especially lifting objects.  The examiner was unable to provide a degree of additional range of motion loss as this would require resorting to mere speculation.

The Veteran's gout manifestations of the bilateral hands are evaluated as noncompensable under Diagnostic Code 5017-5230.  Under Diagnostic Code 5230, any limitation of motion of a ring finger or little (fifth) finger, of the major or minor hand, is assigned a maximum noncompensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5230.

As noted above, the rating schedule does not provide a compensable rating under Diagnostic Code 5230 for limitation of motion of the ring finger.  Notably, even ankylosis of the little finger is not rated as compensable.  None of the other fingers of either hand are shown to be ankylosed.  The VA examination shows; that there was no evidence of pain on motion.  

Although the Veteran's description of his symptoms during flares could be construed as providing evidence of painful motion; objective evidence of painful motion under 38 C.F.R. § 4.59 must be provided by someone other than the Veteran.  Petitti v. McDonald, 27 Vet. App. 415 (2015).

In order for a compensable 10 rating to be granted for the gout disorder of either major or minor hand, he would have to have a limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is noncompensable for the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Limitation of motion of the index or long finger is assigned a 10 percent rating for the major or minor hand with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A noncompensable rating is assigned for the major or minor hand gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Again, even with consideration of functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's manifestations of gouty arthritis of the bilateral hands is not shown to more closely resemble the criteria for a 10 percent rating based on limitation of motion of the index or long finger of either hand.  Additionally there is no evidence that he has ankylosis of any fingers; accordingly none of the criteria that assigns a 10 or greater percent rating for ankylosis of certain fingers or combinations of fingers (other than little finger) are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5226 (2015).

The Board notes that while a compensable rating for degenerative arthritis substantiated by X-ray may be assigned for a minor joint group, to include multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities even if the motion is noncompensable, such is only the case under Diagnostic Code 5003 which governs degenerative arthritis.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5003.  This provision is not applicable for gouty arthritis which is rated under Diagnostic Code 5002 for rheumatoid arthritis.  

While he is noted to have had periods where he sought medical treatment for gout flare-ups involving his hands in January 2012 and February 2013, again these flare-ups are not shown to have caused compensable disabilities of either hand.

Thus the criteria for a compensable rating for the manifestations of gout affecting the hands is not shown.  

Conclusion

The evidence supports a 60 percent rating for gout based on constitutional manifestations resulting in incapacitating exacerbations more than 4 times per year.  However the Board finds that the evidence does not warrant a rating in excess of a 60 percent rating including based on consideration of individual joint manifestations which are no more than 50 percent disabling when combined.  38 C.F.R. §§ 4.25, 4.26 (2015).  

The evidence also reflect that if separate 10 percent ratings for each foot were combined with the 50 percent rating in effect for other joints, the combined rating would also be 60 percent.  

Finally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, there is no allegation or evidence of exceptional factors in this appeal.  The applicable rating criteria reasonably describe the Veteran's disability level and symptoms regarding pain, stiffness, muscle spasms, limitation of motion, and incapacitating episodes, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran's only service connected disability is gout; hence, referral for consideration of a combined effects extraschedular rating is not warranted.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


















						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for gouty arthritis based on its constitutional effects is denied.

Entitlement to a rating in excess of 20 percent for gouty arthritis of the left shoulder is denied.

Entitlement to a rating in excess of; 10 percent for gouty arthritis of the left elbow is denied.

Entitlement to a rating in excess of 10 percent for gouty arthritis of the right elbow is denied.

Entitlement to a rating in excess of 10 percent for gouty arthritis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for gouty arthritis of the right knee is denied.

Entitlement to an increased, 10 percent rating for gouty arthritis of the left foot, is granted.

Entitlement to a 10 percent rating for gouty arthritis of the right foot, is granted.

Entitlement to a compensable rating for gouty arthritis of the left and right hands is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


